DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered.

I. The Terminal Disclaimer filed on 12/03/2021 is acknowledged. Thus, the Double Patenting rejection is withdrawn.

II. Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-10, 12-18, 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12, 14-18, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US Publication Number 2016/0214015 A1, hereinafter “Osman”) in view of Klein (US Publication Number 2007/0013809 A1).

(1) regarding claim 1:
As shown in figs. 1A-1D, Osman disclosed computer system configured for generating image data with compressed video data (para. [0028], note that FIG. 1A is an embodiment of an exemplary configuration of a system 100. In one embodiment, the system includes a game cloud 102, an HMD 104 and an HHC 106 communicating over the internet 110. Also see para. [0026]), comprising: 
one or more processors (176, processor, fig. 1C); and 
one or more computer-readable media having stored executable instructions that are executable by the one or more processors to cause the computer system to perform operations comprising (para. [0052], note that the list of wireless networks is accessed when the processor of the computer 172 executes the wireless access application stored within a memory device of the computer 172): 
receiving compressed video data and current frame camera pose data that defines a current camera pose different than a previous camera pose (para. [0038], note that the HMD 104 receives the digital data stream of the encoded media data for the selected game program via the network 110. Also see [0124] FIG. 3B illustrates the change in gaze condition, (i.e., shifting of gaze) of the user detected by the internal cameras and the direction of the shift. The internal cameras may identify the direction of the gaze shift and the level of gaze shift precisely by capturing multiple image frames of corresponding scene and feed the information to the game processing module of the HMD); 
generating, using the current camera pose and a 3D representation of a shape of a user's environment (para. [0138], note that FIGS. 4A-4D illustrate alternate embodiments where the game processing module combines the interactive game scenes with three-dimensional scene from the real-world to provide a three-dimensional (3D) immersion in the game while receiving a peek into the real-world. Also see para. [0127], illustrated in FIG. 3B, if the gaze pattern establishes that the user's gaze is switching between a first region 302 and a second region 304, then the game processing module will determine the direction of interest for the user, determine an object from real-world environment that is aligned with the line of sight and provide a visual of the object in a corresponding region or portion of the screen every time the user's gaze is directed to that portion of the screen); 
a re-projected previous frame image as if viewed from the current camera pose instead of the previous camera pose (para. [0127], note that scenes from the car racing game correlating with the user's input from the HHC and HMD are rendered on the screen of the HMD. During the game play, the user's gaze may have shifted from looking straight ahead at the car racing game scene to looking downward toward the bottom of the screen. In this case, the game processing module will identify the shift in gaze, establish a gaze pattern to see if the shift in gaze is significant (in relation to angle and/or time), and use this information to identify either the real-world object/scene or virtual-world object/scene aligned in that line of sight).
Osman disclosed most of the subject matter as described as above except for specifically teaching applying the compressed video data to the re-projected previous frame image to generate a current frame image, the compressed video data defining differences relative to the re-projected previous frame image.
However, Klein disclosed applying the compressed video data to the re-projected previous frame image to generate a current frame image, the compressed video data defining differences relative to the re-projected previous frame image (abs. note that a difference frame is computed at the chip from the current video frame and a previous video frame as the current video frame streams into the dedicated video input of the chip, where the previous video frame is received at the chip as a previous current video frame and retained. The difference frame is stored directly from the core logic chip to the system memory. The difference frame is retrieved directly from the system memory for a processor to complete the compression of video data). 
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach applying the compressed video data to the re-projected previous frame image to generate a current frame image, the compressed video data defining differences relative to the re-projected previous frame image. The suggestion/motivation for doing so would have been in order to prevent the often-overburdened processing unit from performing time-consuming compression operations, thus improving the handling of video data (para. [0007]). Therefore, it would have been obvious to combine Osman with Klein to obtain the invention as specified in claim 1.

(2) regarding claim 2: 
Osman further disclosed the computer system of claim 1, wherein the computer system to cause the current frame image to be rendered on a display device associated with the computer system (para. [0169], note that the game console receives the video stream from the video server system 1120, and the game console forwards the video stream, or updates to the video stream, to the HMD for rendering). 

(3) regarding claim 4:
Osman disclosed most of the subject matter as described as above except for specifically teaching wherein the computer system receives the compressed video data from a compressor that generates the compressed video data by calculating and compressing, for a version of the current frame image captured by a camera at the current camera pose, differences between the re-projected previous frame image and the version of the current frame image captured by the camera at the current camera pose.
However, Klein disclosed wherein the computer system receives the compressed video data from a compressor that generates the compressed video data by calculating and compressing, for a version of the current frame image captured by a camera at the current camera pose, differences between the re-projected previous frame image and the version of the current frame image captured by the camera at the current camera pose (abs. note that a difference frame is computed at the chip from the current video frame and a previous video frame as the current video frame streams into the dedicated video input of the chip, where the previous video frame is received at the chip as a previous current video frame and retained. The difference frame is stored directly from the core logic chip to the system memory. The difference frame is retrieved directly from the system memory for a processor to complete the compression of video data). 
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the computer system receives the compressed video data from a compressor that generates the compressed video data by calculating and compressing, for a version of the current frame image captured by a camera at the current camera pose, differences between the re-projected previous frame image and the version of the current frame image captured by the camera at the current camera pose. The suggestion/motivation for doing so would have been in order to prevent the often-overburdened processing unit from performing time-consuming compression operations, thus improving the handling of video data (para. [0007]). Therefore, it would have been obvious to combine Osman with Klein to obtain the invention as specified in claim 4.

(4) regarding claim 5:
Osman further disclosed the computer system of claim 4, wherein the compressed video data is received with surface (depth) information associated with the shape of 3D representation of the user's environment (para. [0140], note that the camera that is used to capture the real-world object may be a depth sensing camera, a regular RGB camera (providing the three basic color components--red, blue, green, on three different wires), or an ultrasonic sensor that can identify proximity, depth and distance of an object from a user).

(5) regarding claim 7:
Osman further disclosed the computer system as recited in claim 1, wherein the compressed video data is received as a file generated by a compressor (para. [0037], note that when the game program 117 is accessed, the codec 112 encodes, e.g., compresses, etc., a digital data stream of the media data 116 for sending a stream of encoded media data to the HMD 104).

(6) regarding claim 8:
Osman further disclosed the computer system as recited in claim 7, wherein the compressor is part of a second computer system that is remotely located from the computer system, the second computer system including a head mounted augmented reality display as well as a camera, the camera comprising a depth camera (para. [0166], note that the video camera 1334 comprises a single Charge Coupled Device (CCD), an LED indicator, and hardware-based real-time data compression and encoding apparatus so that compressed video data may be transmitted in an appropriate format such as an intra-image based MPEG. Also see para. [0029], note that a digital camera 101 of the HMD 104 captures images of the gestures and a processor within the HMD 104 analyzes the gestures to determine whether a game displayed within the HMD 104 is affected. In one embodiment, the camera 101 is an external digital camera located on a face plate 405 of the HMD 104 facing forward. In some embodiments, more than one external digital camera may be provided on the face plate of the HMD 104 to capture different angles of the real-world images. In some embodiments, the camera may be stereo camera, an IR camera, a single-lens camera, etc.).

(7) regarding claim 22:
Osman further disclosed the computer system of claim 1, wherein the previous camera pose has a previous location and/or a previous orientation (para. [0124], note that the first gaze of the user, as illustrated in FIG. 3A, detected by the internal camera is defined by line ‘a’. As defined earlier, the game processing module determines that the first gaze is at an angle ‘θ’ from the normal line (for e.g., x-axis).), and the current camera pose has a current location different than the previous location and/or has a current orientation different than the previous orientation (para. [0124], note that the game processing module tracks a shift in the gaze direction and determines the angle of the second gaze, represented by line ‘b’ in FIG. 3B, to be at an angle ‘λ’ from the normal line and that the gaze has shifted from an upward direction to a downward direction).

(8) regarding claim 23:
Osman further disclosed the computer system of claim 1, wherein the generating the re-projected previous frame image includes:
updating the 3D representation of the shape of the user’s environment based on the current camera pose (para. [0135], note that the transition may be triggered when an object comes in a line-of-sight of the outside-mounted camera of the HMD or the external camera(s). FIGS. 3D-3F illustrate one such embodiment. In FIG. 3D, the screen of the user's HMD is rendering an interactive scene of the game the user is playing, at time T.sub.0. At time T.sub.0, an object, (e.g., a bouncing ball) has started bouncing up but is outside of the view of the cameras associated with the user's HMD); and 
rendering the updated 3D representation to generate the re-projected previous frame image (para. [0136], note that as illustrated in FIG. 3E, the ball bouncing at height d.sub.1 is rendered in the portion or region 304a of the screen while the remaining portion of the screen continues to render the game-related interactive scene).

The proposed rejection of Osman for claims 1-2, 4-5, 7-8 and 22-23, renders obvious the steps of the method (fig. 5) of claims 9-10, 12, 14-16 and 24-25 and the computer program product (computer readable medium, 1130, fig. 7) claims 17-21 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1-2, 4-5, 7-8 and 22-23 are equally applicable to claims 9-10, 12, 14-16 and 24-25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Karkkainen (US Publication Number 2012/0183075 A1) disclosed a video image processor that is configured to compare a single frame included in the received video signal with a preceding processed frame so as to detect changes. In order to enable the video being compressed in as compact a format as possible the processor is configured to detect changes by dividing the pixels of a single frame into movement blocks and to detect the movement block as changed if in said movement block there is a given number of pixels whose colour value change as compared with the corresponding pixels of the preceding processed frame exceeds a predetermined threshold, to exchange the colour values of the pixels of the unchanged movement blocks in the frame under process for predetermined values and to generate a signal that indicates the changes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILINA K DEMETER/Primary Examiner, Art Unit 2674